Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed on 01/18/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  	Regarding claim 1, in line 13-14, “a set of flat plate-shaped connections” should read as “a set of the flat plate-shaped connections”. 	Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Suzuki (Japanese Patent Application Publication JP 2016-208601A). 	Regarding claim 1, Suzuki discloses (see Fig. 1-12) a power conversion device (see device of Fig. 1 and details in Fig. 2-12) comprising:      a power conversion module (100 of Fig. 2) including at least, an input-side switch (112) into which AC power is input from an AC source (122), a power converter (comprising 105, 107) connected to the input-side switch, and an output-side switch (114) through which the AC power is output from the power converter; a module storage housing (see 190 of Fig. 1) that houses the power conversion module; and      a plurality of bus bars (see 10U, 10V, 10W, 20U, 20V, 20W, 30U, 30V, 30W in Fig. 3) connected to at least the input-side switch and the output-side switch of the power conversion module inside the module storage housing (see [0031], bus bars 10U, 10V, 10W are connected to T2 of Fig. 2 which is connected to input-side switch 112, see [0033], bus bars 30U, 30V, and 30W are connected to T3 of Fig. 2 which is connected to output-side switch 114), the plurality of bus bars being connected to external line cables outside the module storage housing (see Fig. .

    PNG
    media_image1.png
    443
    451
    media_image1.png
    Greyscale
					<Annotated Fig. 5  of Suzuki>


	Regarding claim 2, Suzuki discloses (see Fig. 1-12) wherein the connections include a plurality of sets of a plurality of connections aligned as one set in a first direction (set of connections from left to right), which is a left-right direction of the module storage housing, the plurality of sets being aligned in a second direction (set of connections from up to down vertically), which is an upward-downward direction of the module storage housing; and when the external line cables are pulled out in the second direction or a third direction (see Fig. 11, wires U, V, W are pulled out vertically), the third direction being a depth direction of the module storage housing (front to back), the cable connection positions of the plurality of sets of the plurality of connections are non-overlapping with each other as viewed in the second direction 

	Regarding claim 3, Suzuki discloses (see Fig. 1-12) wherein each of the plurality of bus bars includes portions that extend in directions different from each other outside the module storage housing (see Fig. 9, where each of the plurality of bus bars 10U, 10V, 10W have portions, i.e 10U has a portion 11U which extends in a direction from right to left and a portion  43 which extends in a different direction from top to bottom, 10V has a portion 11V which extends in a direction from right to left and a portion 53 which extends in a different direction from top to bottom, 10W has a portion 11W which extends in a direction from right to left and a portion 63 which extends in a different direction from top to bottom, which applies the same to the bus bars 20U, 20V, 20W, 30U, 30V, 30W of Fig. 3. Examiner’s Note: “portions that extend in directions different from each other” has been interpreted as “a plurality of portions within a bus bar having a portion extending in one direction and another portion extending in a different direction from the one direction”); and the portions that extend in the directions different from each other include a portion that protrudes from an inside of the module storage housing to an outside of the module storage housing and a connection (see Fig. 3 where portions 11V, 11U, 11W extend from inside of 190 to outside of 190).

	Regarding claim 4, Suzuki discloses (see Fig. 1-12) wherein the connection is provided as a member separate from at least the portion that protrudes to the outside of the module storage housing (40, 50, and 60 is separate from 11U, 11V, 11W, see Fig. 9), and is attachable to and detachable from a portion of each of the plurality of bus bars other than the connection by a fastener (see 41, 51, 61, see [0049], “The terminal conductor 40 is fixed to the connection conductor by fastening the bolt through both the through hole formed in the bent portion of the connection conductor and the through hole 41 h formed in the fixed portion 41”).

	Regarding claim 5, Suzuki discloses (see Fig. 1-12) wherein the connections extend along the third direction (see Fig. 5-7, where each of 40, 50, and 60 have a flat plate portion which extends front to back).

	Regarding claim 6, Suzuki discloses (see Fig. 1-12) wherein the external line cables are pulled upward in the second direction from the cable connection positions (see Fig. 11, wires U, V, W are pulled out vertically); and the connections include a first connection disposed on an upper side in the second direction, a cable connection position of which is located at a first distance from a rear side of the module storage housing as viewed in the first direction (see connection of U and 40), and a second connection disposed on a lower side in the second direction, a cable connection position of which is located at a second distance, which is larger than the first distance, from the rear side of the module storage housing as viewed in the first direction (see connection of V and 50, which is connected at a larger distance from the back side of the housing back side than the connection of U and 40).

	Regarding claim 7, Suzuki discloses (see Fig. 1-12) wherein the external line cables are pulled downward in the second direction from the cable connection positions (see Fig. 12, wires U, V, W are pulled down vertically); and the connections include a third connection disposed on a lower side in the second direction, a cable connection position of which is located at a third distance from a rear side of the module storage housing as viewed in the first direction (see connection of U and 40), and a fourth connection disposed on an upper side in the second direction, a cable connection position of which is located at a fourth distance, which is larger than the third distance, from the rear side of the module storage housing as viewed in the first 

	Regarding claim 8, Suzuki discloses (see Fig. 1-12) wherein the external line cables are pulled rearward in the third direction from the cable connection positions; and the cable connection positions are located on an end side opposite to a side on which the connections are connected to portions of the plurality of bus bars other than the connections in the connections (see [0079] “Since the connecting portions 43, 53, 63 extend in the front-rear direction, and spaces are formed between the connecting portions 43, 53 and between the connecting portions 53, 63 in the left-right direction, the electric wires U, V, W A worker connected to the connection parts 43, 53 and 63 can easily perform connection work from the front of the connection device 1.”, where the wires are connected front to back).

	Regarding claim 9, Suzuki discloses (see Fig. 1-12) a power conversion device (see device of Fig. 1 and details in Fig. 2-12) comprising:      a power conversion module (100 of Fig. 2)  including at least, an input-side switch (112) into which AC power is input from an AC source (122), a power converter (comprising 105, 107) connected to the input-side switch, and an output-side switch (114) through which the AC power is output from the power converter;      a module storage housing (see 190 of Fig. 1) that houses the power conversion module;     a plurality of bus bars (see 10U, 10V, 10W, 20U, 20V, 20W, 30U, 30V, 30W in Fig. 3) connected to at least the input-side switch and the output-side switch of the power conversion module inside the module storage housing (see [0031], bus bars 10U, 10V, 10W are connected to T2 of Fig. 2 which is connected to input-side switch 112), the plurality of bus bars having flat plate-shaped connections (see Fig. 3 and 5-8, connections 41, 42, 43; 51, 52, 53; and 61, 62, 63 of 10U, 10V, 10W for the input side switch, connections of  41, 42, 43; 51, 52, 53; and 61, 
    PNG
    media_image1.png
    443
    451
    media_image1.png
    Greyscale
					<Annotated Fig. 5  of Suzuki>

	Regarding claim 12, Suzuki discloses (see Fig. 1-12) wherein the set of flat plate- shaped connections connected to the input side switch is arranged side by side (see Fig. 3 and Fig. 5; 41, 42, and 43 of 10U are arranged side by side), and the set of the flat plate-shaped connections connected to the output side switch is arranged side by side (see Fig. 3 and Fig. 6, 51, 52, 53 of 30V are arranged side by side).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Sheng (Chinese Patent Application Publication CN 107395027 A).
	Regarding claim 10, Suzuki does not disclose further comprising another module storage housing containing a power conversion module and a plurality of bus bars, the module storage housing, the another module storage housing and the external line connection cabinet being arranged side by side in a row such that the external line connection cabinet is an end of the row.
	However, Sheng teaches (see Fig. 4) further comprising another module storage housing (housing containing 9) containing a power conversion module (9) and a plurality of bus bars (10 connecting bus bars to 3), the module storage housing (housing containing 6), the another module storage housing and the external line connection cabinet (housing containing 2 and 3) being arranged side by side in a row such that the external line connection cabinet is an end of the row (see housing of 9, housing of 6, housing of 2 and 3 are arranged in a row, where the housing of 2 and 3 is at the end).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power conversion device of Suziki to further comprise another module storage housing containing a power conversion module and a plurality of bus bars, the module storage housing, the another module storage housing and the external line connection cabinet being arranged side by side in a row such that the external line connection cabinet is an end of the row, as taught by Sheng, because it can help provide separate cooling to the separate power modules in the power conversion device for efficient cooling.	Regarding claim 11, Suzuki does not disclose wherein the plurality of bus bars in the module storage housing and the plurality of bus bars of the another module storage housing extend to the external line connection cabinet.	However, Sheng teaches (See Fig. 4) wherein the plurality of bus bars in the module storage housing and the plurality of bus bars of the another module storage housing extend to the external line connection cabinet (10 connecting bus bars to 3 and bus bars extending from 6 to 2 extend to housing of 2 and 3).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power conversion device of Suziki . 

Response to Arguments
Applicant's arguments filed on 01/18/2022 have been fully considered but they are not persuasive. Regarding Claims 1 and 9, Applicant argued that “Suzuki does not disclose that a set of flat plate-shaped connections connected to the input side switch and a set of the flat plate-shaped connections connected to the output side switch are non-overlapping with each other as viewed from above” in that “a set of connecting portions 43, 53, 63 of the terminal conductors 40, 50, 60 connected to the connection conductors 10U, 10V, 10W which are the terminal conductors at the input side is overlapped with a set of connecting portions 43, 53, 63 of the terminal conductors 40, 50, 60 connected to the connection conductors 30U, 30V, 30W which are the terminal conductors at the output side as viewed from above.”.
	However, given the reasonable interpretation of a set of flat plate-shaped connections, a set of connections comprising connections 41, 42, 43 of 10U does not overlap with a set of connections comprising connections 51, 52, 53 of 30V (see annotated Fig. 10 of Suzuki), when 
    PNG
    media_image2.png
    804
    740
    media_image2.png
    Greyscale
 
					<Annotated Fig. 10 of Suzuki>	Therefore, Suzuki reads upon amended claims 1 and 9, and thus Applicant’s arguments are not persuasive.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE LEE/Examiner, Art Unit 2838                  

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838